Citation Nr: 0315791	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
status, dislocation of the right shoulder joint, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a rating in excess of 20 percent for 
postoperative status, dislocation of the right shoulder 
joint, prior to October 3, 2000.

3.  Entitlement to an increased rating for postoperative 
status, dislocation of the left shoulder joint, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from on appeal from a September 1999 rating 
decision that denied the veteran's claim for an increased 
rating for each of his service-connected shoulder 
disabilities.  Based on the receipt of additional evidence, 
including the reports of Department of Veterans Affairs (VA) 
examinations in November 2001 and November 2002, the RO, by 
rating action dated in January 2003, increased the evaluation 
assigned for the veteran's service-connected right shoulder 
disability from 20 percent to 30 percent disabling, effective 
October 3, 2000.  In AB v Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims held that, 
where there is no clearly expressed intent to limit the 
appeal to entitlement to a specific disability rating for the 
service connected condition, the RO and the Board are 
required to consider entitlement to all available ratings for 
that condition.  Accordingly, the Board will consider the 
veteran's claim for a higher rating for the residuals of his 
right shoulder dislocation.

The Board notes that the veteran was scheduled to testify 
before a Veterans Law Judge at the RO in June 2003, but 
failed to report for the hearing.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, by 
letter issued in April 2003, of what information and medical 
or lay evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  The veteran was informed that he 
had up to a year from the date of the letter to submit 
evidence in support of his claim.  However, the full one-year 
period has not elapsed, and the veteran has not waived this 
period of time in which to present evidence.  See generally, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), (holding that 38 C.F.R. § 
19.9(a)(2)(ii) (2002) was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it afforded 
a veteran less than one year for the receipt of additional 
evidence).  As such, a remand in this case is required to 
allow the veteran the full time period to submit evidence in 
support of his claims.  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


